
	

115 S2513 IS: School Safety and Mental Health Services Improvement Act of 2018
U.S. Senate
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2513
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2018
			Mr. Alexander (for himself, Mr. Blunt, Ms. Collins, Mr. Cassidy, Mr. Roberts, Mr. Young, Mr. Rubio, Mr. Corker,  Mr. Scott, Mr. Cornyn, Mr. Grassley, Mr. Graham, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve school safety and mental health services.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the School Safety and Mental Health Services Improvement Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Department of Education Sec. 101. Supporting Safer Schools. Sec. 102. Violence prevention and mental health support. TITLE II—Department of Health and Human Services Sec. 201. Children and violence. Sec. 202. Priority mental health needs of regional and national significance. Sec. 203. Supporting crisis response systems for children and youth. Sec. 204. Studies on children and adolescents at risk of developing mental illness. TITLE III—Interagency Task Force Sec. 301. Interagency Task Force.  IDepartment of Education 101.Supporting Safer Schools (a)Student support and academic enrichment grantsSubpart 1 of part A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7111) is amended—
 (1)by redesignating sections 4109 through 4112 as sections 4110 through 4113, respectively; and (2)by inserting after section 4108 the following:
						
							4109.Activities to Support School Safety and Prevent Violence Against Students or School Personnel
 Each local educational agency, or consortium of such agencies, that receives an allocation under section 4105(a) may use such funds for school safety infrastructure improvements to prevent, mitigate, or respond to incidents of violence..
 (b)DefinitionsSection 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112) is amended— (1)in paragraph (5)(B), by inserting and prevention of gun violence after school safety;
 (2)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and (3)by inserting after paragraph (6) the following:
						
 (7)School safety infrastructure improvementsThe term school safety infrastructure improvements means improvements to the physical facility and technology of a school to prevent intruders from entering a school, ensure students and school personnel may safely enter the school building and exit during an emergency, or protect the life and well-being of students and school personnel, including—
 (A)physical improvements to the school to prevent and deter unauthorized access to the school, including locks, double entry systems, hardened entrances, and interior and exterior video surveillance systems;
 (B)security doors, automatic locks, security glass, alarm systems, metal detectors, and sensor systems;
 (C)emergency communications systems, including wireless and geographically precise mobile alert systems;
 (D)perimeter fencing; (E)emergency exit systems;
 (F)duress or panic systems; (G)emergency tip lines; and
 (H)any other physical improvements where the primary purpose is to improve or enhance school safety. . (c)Formula Grants to StatesSection 4103 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7113) is amended by striking section 4112 and inserting section 4113.
 (d)State use of fundsSection 4104(b)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(B)) is amended—
 (1)in clause (iii), by striking and after the semicolon; and (2)by adding at the end the following:
						
 (v)improving the safety and security of schools, including through school safety infrastructure improvements, which may include—
 (I)identifying and disseminating best practices for school safety infrastructure improvements; (II)assisting in the establishment or implementation of emergency planning, which may include emergency response teams to address emergencies at schools;
 (III)establishing or identifying agreements with local law enforcement and health agencies, including nonprofit, public, and private mental health agencies and institutions, to improve coordination of services and identify threats to the safety of students and school personnel; and
 (IV)school safety infrastructure improvements; and. (e)Local educational agency applicationsSection 4106 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7116) is amended—
 (1)in subsection (d)(1)(B), by inserting , including school safety infrastructure improvements to prevent or respond to incidents of violence” after “environment.; and
 (2)in subsection (e)— (A)in paragraph (1)—
 (i)in subparagraph (D)— (I)by striking 4109 and inserting 4110; and
 (II)by striking and after the semicolon; (ii)by redesignating subparagraph (E) as subparagraph (F); and
 (iii)by inserting after subparagraph (D), the following:  (E)if applicable, how funds will be used for activities related to supporting school safety infrastructure improvements under section 4109; and; and
 (B)in paragraph (2)— (i)in subparagraph (D), by inserting or 4109 after 4108; and
 (ii)in subparagraph (E)— (I)by striking section 4109(a) and inserting section 4110(a); and
 (II)by striking section 4109(b) and inserting section 4110(b). (f)Activities To support safe and healthy studentsSection 4108 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118) is amended—
 (1)in the matter preceding paragraph (1), by striking Subject to and inserting the following:  (a)In generalSubject to;
 (2)in subsection (a)(5)— (A)in subparagraph (B), in the matter preceding clause (i), by striking 4111 and inserting 4112; and
 (B)in subparagraph (E), by striking 4111 and inserting 4112; and (3)by adding at the end the following:
						
 (b)Rule of constructionNothing in this section shall be construed to— (1)prevent Federal or local law enforcement from detaining or arresting an individual who could otherwise be detained or arrested for an alleged violent offense; or
 (2)otherwise interfere with Federal or local law enforcement’s discretion to investigate legitimate threats to school safety..
 (g)Activities To support the effective use of technologySection 4110 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7281), as redesignated by subsection (a), is amended—
 (1)in subsection (a)— (A)in paragraph (5), by striking and after the semicolon;
 (B)in paragraph (6), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (7)providing technology to improve school safety. ; and (2)in subsection (b)—
 (A)by striking Rule and all that follows through agency and inserting the following: Rule.—  (1)In GeneralA local educational agency; and
 (B)by adding at the end the following:  (2)ExceptionThe limitation described in paragraph (1) shall not apply to technology infrastructure that is also a school safety infrastructure improvement..
 (h)Project SERVSection 4631(b)(4) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7281(b)(4)) is amended by striking the period at the end and inserting , except where the primary purpose of the construction, renovation, or repair is to restore the learning environment or improve or enhance school safety..
 (i)Technical amendments to the table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act is amended by striking the items relating to sections 4109, 4110, 4111, and 4112 and inserting the following:
					Sec. 4109. Activities to support school safety and prevent violence against students or school
			 personnel.Sec. 4110. Activities to support the effective use of technology.Sec. 4111. Supplement, not supplant.Sec. 4112. Rule of construction.Sec. 4113. Authorization of appropriations..
				102.Violence prevention and mental health support
 (a)State uses of fundsSection 2101(c)(4)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(c)(4)(B)) is amended—
 (1)by redesignating clause (xxi) as clause (xxiv); and (2)by inserting after clause (xx) the following:
						
 (xxi)Supporting efforts to increase the professional development that is evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available) for teachers, principals, school leaders, and other school personnel in mental health awareness, violence prevention, crisis response, de-escalation techniques and anger management techniques, positive behavioral interventions and supports, bullying and harassment prevention, and other similar programs designed to reduce and prevent school violence.
 (xxii)Assisting local educational agencies in— (I)developing and implementing professional development that is evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available) on violence prevention programs and emergency response and notification systems; and
 (II)improving school climate. (xxiii)Developing agreements between local educational agencies, law enforcement agencies, and health agencies, including nonprofit, public, and private mental health agencies and institutions, to improve coordination of services and to identify, respond to, and prevent threats to the safety of students and school personnel..
 (b)Local uses of fundsSection 2103(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(b)(3)) is amended—
 (1)in subparagraph (I)— (A)in clause (ii), by inserting , including mental health services, after services; and
 (B)in clause (iii), by striking and public or private mental health organizations and inserting , public or private mental health organizations, and local law enforcement agencies, to improve the coordination of services and to identify, respond to, and prevent threats to the safety of students and school personnel;
 (2)in subparagraph (O), by striking and after the semicolon; (3)by redesignating subparagraph (P) as subparagraph (R); and
 (4)by inserting after subparagraph (O) the following:  (P)reducing the ratio of students to counselors to improve the ability of schools to address the academic and social and emotional needs of students and school personnel through the recruiting and hiring of school-based mental health services providers, as defined in section 4102(6);
 (Q)developing and implementing professional development that is evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available) for teachers, specialized instructional support personnel, principals, school leaders, and other school personnel in violence prevention, mental health awareness, threat de-escalation methods, and positive behavioral interventions and supports, and supporting bullying and harassment prevention programs, and other similar programs designed to reduce and prevent school violence and improve the school climate for all students; and.
 (c)Teacher and School Leader Incentive Fund GrantsSection 2212(e)(2)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(e)(2)(D)) is amended—
 (1)in clause (i)(III), by striking or after the semicolon; (2)in clause (ii), by striking the period at the end and inserting ; or; and
 (3)by inserting after clause (ii) the following:  (iii)school-based mental health services providers (as defined in section 4102(6)) who improve the climate of the school..
 (d)Supporting effective educator developmentSection 2242(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672(a)) is amended—
 (1)in paragraph (1), by inserting school-based mental health services providers (as defined in section 4102(6)), after teachers,; and (2)in paragraph (5), by inserting school-based mental health services providers (as defined in section 4102(6)), after teachers,.
					IIDepartment of Health and Human Services
 201.Children and violenceSection 581 of the Public Health Service Act (42 U.S.C. 290hh) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)by inserting and technical assistance after support; and
 (ii)by inserting , including programs designed to provide mental health and substance use disorder assessments, crisis intervention training, counseling, treatment, and referral to a continuum of services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs after children;
 (B)in paragraph (3), by inserting , which may include improved coordination with the Project SERV program under section 4631 of the Elementary and Secondary Education Act of 1965, after assistance; and
 (C)in paragraph (5), by inserting and maintain after establish; (2)in subsection (c)—
 (A)in paragraph (2)— (i)by redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively;
 (ii)by inserting after subparagraph (C) the following:  (D)crisis intervention training; and
 (iii)in subparagraph (E), as so redesignated, by striking alcohol and drug abuse and inserting alcohol and other substance use disorder; and (B)in paragraph (3), by striking subparagraphs (D), (E), and (F) and inserting subparagraphs (D), (E), (F), and (G);
 (3)by striking subsection (e); (4)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively;
 (5)in subsection (f), as so redesignated, by inserting or maintain after establish; and (6)in subsection (g), as so redesignated, by striking 2002 and 2003 and inserting 2019 through 2023.
 202.Priority mental health needs of regional and national significanceSection 520A(e) of the Public Health Service Act (42 U.S.C. 290bb–32(e)) is amended by adding at the end the following:
				
 (4)At-risk youthThe Secretary shall, as appropriate, disseminate information to recipients of grants, contracts, and cooperative agreements under this section regarding training for appropriate school personnel on techniques and supports needed to early identify children with, or at risk of, mental illness, and regarding the use of referral mechanisms to link such children to intervention services, including treatment and prevention services. Such information shall include best practices for collaboration between behavioral and mental health professionals and law enforcement for assisting at-risk youth who have a history of interactions with law enforcement or the criminal justice system..
 203.Supporting crisis response systems for children and youthSection 520F of the Public Health Service Act (42 U.S.C. 290bb–37) is amended— (1)in subsection (a)(1), by inserting , which may include improved coordination with the Project SERV program under section 4631 of the Elementary and Secondary Education Act of 1965 before the semicolon; and
 (2)in subsection (b)(2)— (A)in subparagraph (A), by inserting local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965), after service providers,; and
 (B)in subparagraph (B), by inserting , including local educational agencies (as so defined), after entities. 204.Studies on children and adolescents at risk of developing mental illness The Secretary of Health and Human Services may conduct, or support, studies on children and adolescents who are at significant risk of developing, show early signs of, or have been diagnosed with mental illness, including a serious emotional disturbance. Such studies, including services research studies, shall examine—
 (1)early identification and intervention to prevent the further progression of mental illness, including serious emotional disturbance, in such children and adolescents;
 (2)early identification and intervention to reduce or mitigate the development of behaviors in such children and adolescents that could lead to arrest, incarceration, suicide, property destruction, or other violent behavior; and
 (3)the extent to which early identification or intervention for children and adolescents at a clinical high risk for psychosis or aggressive behaviors can be scaled up to mitigate or delay the progression of mental illness, reduce disability, and maximize recovery.
				IIIInteragency Task Force
			301.Interagency Task Force
 (a)EstablishmentThere is established an interagency task force to address school safety (referred to in this section as the Task Force).
 (b)MembersNot later than 60 days after the date of the enactment of this Act, the President shall convene the members of the Task Force, which shall include the Secretary of Education, the Secretary of Health and Human Services, the Attorney General, the Secretary of Homeland Security, the Secretary of the Interior, or their designees, and such other Federal officials as may be designated by the President.
 (c)ChairThe Task Force shall be chaired by the Secretary of Education. (d)Activities of the Task ForceThe Task Force shall carry out the following activities:
 (1)Convene at least 2 public meetings— (A)to consult with students, parents, teachers, specialized school support personnel, school officials, and other relevant stakeholders on identifying problems and proposing solutions to improve school safety and prevent school violence;
 (B)which— (i)shall be noticed not later than 30 days in advance; and
 (ii)if practicable, shall be electronically streamed in real time; and (C)a recording of which shall be made publicly available on the Department of Education’s website.
 (2)Make recommendations, after consulting with relevant stakeholders, to States, local educational agencies, and schools on policies and procedures to improve the safety of all schools, including recommendations on school safety infrastructure improvements, as defined by section 4102(7) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112) (as added by section 101(b)(3)). The recommendations shall include a full listing of all available Federal grant opportunities, across Federal agencies, related to improving school safety and mental health services for students.
 (3)Review interagency procedures to improve coordination, and assess current barriers, between schools and health agencies, including nonprofit, public, and private mental health agencies and institutions, and Federal, State, and local law enforcement to identify individuals at risk of committing violence and provide treatment or prevent violent outbreaks.
 (4)Identify best practices in preventing violence in schools, including bullying and harassment prevention programs, positive behavioral interventions and supports, response-to-intervention systems, conflict prevention and de-escalation methods, anger-management training, and other measures to improve school climate.
 (5)Make recommendations to State and local educational agencies on model agreements between local educational agencies, law enforcement agencies, and health agencies, including nonprofit, public, and private mental health agencies and institutions, to improve coordination of services and identify, respond to, and prevent threats to the safety of students and school personnel, which shall include best practices on coordination regarding the mental health services available to students upon suspension or expulsion.
					(e)Report
 (1)In GeneralNot later than 1 year after the date of enactment of this Act, the Chair shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Education and the Workforce and the Committee on Appropriations of the House of Representatives, a report on—
 (A)activities conducted under this section; and
 (B)Federal barriers to coordination among schools, State and local health agencies (including nonprofit, public, and private mental health agencies and institutions), and Federal, State, and local law enforcement.
 (2)Publicly availableThe report described under this subsection shall be made publicly available, including on the website of the Department of Education.
 (f)TerminationThe Task Force established under this section shall terminate on the date that is 1 year after the date of enactment of this Act.
				
